DETAILED ACTION
Response to Arguments
Rejections under 112(b) are withdrawn in light of amendment.
The office reviewed the terminal disclaimer filed on 4/15/2021 and issued a decision on 4/16/2021.  The double patenting rejection is still set forth until the disclaimer is approved.
Applicant’s arguments with respect to claim(s)  43 have been considered but are not persuasive. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 43. When reading the preamble in the context of the entire claim, the recitation “of apparel” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10332179. Although the claims at issue are not identical, they are not patentably distinct from each other because

claims 25, 30, 32, 37-40 of the instant application and claim 1 of the patent recite common features, so are claim 26 and 2,  claim 29 and claim 3, 31 and  claim 6, 41 and 24 of the patent, ;
Whereby claims 25-26, 30-32 and 37-41, which recite the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claims 1-3,6 and  24 of  the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 43 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Moses ( US 2013/0179288, cited from parent application 14887661 ).

Regarding claim 43,  Moses teaches a method of determining a plurality of measurements of a three dimensional target article of apparel, the method comprising: 
capturing a plurality of digital images of target, the plurality of digital images comprising different fields of view of the target( FIRURE 1; [0051], capturing a set of images; [0394], a combination of front, and/or back, and/or profile views of a person's body are used for image capture); 
analyzing the target in the digital images to identify the target and to recognize a plurality of measurement points for the target in a three dimensional space based on the geometry and boundaries of the image of the article of apparel([0090], detecting a crotch as a top of an inter-thigh separation; 
identifying a pair of type-specific measurement points from the plurality of type-specific measurement points in the digital image for each of the plurality of measurements([0089], identifying crotch height … identify armpit-to-hand distance); 
determining a distance between each pair of measurement points in the digital image([0089], identifying crotch height or a pose with arms held sideways, to identify armpit-to-hand distance and provide a sleeve length measurement); 
applying a scale of the digital image to the determined distance between each pair of measurement points to determine the value for each of the plurality of measurements([0125], reference object 120 provides a segment of an image of known dimensions, providing more accuracy in the computation of the anthropometric measurements); and 
storing the plurality of measurements in a database([0093], the saved measurements provide a cloud-based service for the person).
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661